Title: Thomas Jefferson to Fernagus De Gelone, 6 May 1817
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            Sir
            Monticello
May 6. 17.
          
          Casting my eye again over your catalogue, I find two other books I should be glad to possess
          Architecture de Vitruve. 12mo pa. 5.
          Cormon Dictionnaire François & Espagnol 2. v. 8vo
          these may also come by the mail only sending them separately a volume at a time, and a week apart to avoid loading our weekly mail. send first, if you please, the Vol. of Cormon  Span. & French. a note of the cost being sent, the sum shall be remitted. I salute you with esteem and respect
          Th: Jefferson
        